Citation Nr: 0723091	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-17 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1980 to November 
1989.  He died in August 2003.  The appellant is the 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appellant perfected her appeal and elected to have the 
case decided without a hearing.  


FINDINGS OF FACT

1. The death certificate shows that the veteran died in 
August 2003 at the age of 53; the immediate cause of death 
was sepsis due to leukemia.

2. At the time of the veteran's death, service connection was 
in effect for cervical radiculopathy of the right and left 
upper extremities, cervical nerve root compression at C4-7 
with muscle spasms and headaches, recurrent lumbosacral 
strain, internal derangement of the right knee, cervical 
radiculopathy of both lower extremities and hearing loss of 
the left ear, and the combined disability rating was 80 
percent; since March 1999 the veteran had a total disability 
rating for compensation based on individual unemployability.    

3. Leukemia was not affirmatively shown to have had onset 
during service; leukemia was not manifested to a compensable 
degree within one year from the date of separation from 
service; leukemia, first diagnosed after service, beyond the 
one-year presumptive period, is unrelated to an injury, 
disease, or event of service origin.

4. A service-connected disability was not the immediate or 
underlying cause of death, a service-connected disability was 
not etiologically related to the cause of death, and a 
service-connected disability did not contribute substantially 
or materially to the cause of death. 


CONCLUSION OF LAW

As leukemia was not incurred in or aggravated during service, 
as service connection for leukemia may not be presumed, and 
as the service-connected disabilities, either singularly or 
collectively, were not the principal or contributory cause of 
death, service connection for the cause of the veteran's 
death is not warranted.  38 U.S.C.A. §§ 1131, 1137, 1310, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in September 2003 and October 2003.  The appellant was 
informed of the type of evidence needed to substantiate the 
claim for service connection for cause of death, namely, 
evidence that the veteran died from a service-connected 
disability.  The appellant was also informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that she could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with her authorization VA would obtain any such 
records on her behalf.  She was also asked to submit 
evidence, which would include in her possession, in support 
of her claim.  The notice included the general provision for 
the effective date of the claim, that is, the date of receipt 
of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable).

To the extent that the degree of disability assignable was 
not provided, since the claim is denied, no disability rating 
can be awarded as a matter of law and therefore there is no 
possibility of any prejudice to the appellant.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist includes providing 
a medical opinion when such is necessary to make a decision 
on the claim.  In the absence of evidence that indicates that 
leukemia may be associated with an established event, injury, 
or disease in service or with a service-connected disability, 
a VA medical opinion under the duty to assist, 38 C.F.R. 
§ 3.159(c)(4), is not authorized.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  

As the appellant has not identified any additional evidence 
pertinent to her claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to the death certificate, the veteran died in 
August 2003, at the age of 53; the cause of death was sepsis 
due to leukemia; and the approximate interval between the 
onset of leukemia and death was 5 months.  



At the time of the veteran's death, service connection was in 
effect for cervical radiculopathy of the right and left upper 
extremities, cervical nerve root compression at C4-7 with 
muscle spasms and headaches, recurrent lumbosacral strain, 
internal derangement of the right knee, cervical 
radiculopathy of both lower extremities and hearing loss of 
the left ear with a combined disability rating of 80 percent.  
Since March 1999, the veteran had a total disability rating 
for compensation based on individual unemployability.  

Service records show that the veteran served during 
peacetime.  His military occupational specialty was a 
personnel management specialist. 

The service medical records contain no complaint, finding, or 
history of a blood abnormality or leukemia.  

After service, private medical records, dated in August 2003, 
disclose that the veteran was diagnosed with leukemia 2 
months earlier.  VA records, dated in August 2003, show that 
the veteran was diagnosed with acute myelogenous leukemia in 
April 2003.  

Principles of Service Connection

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed to the cause of death. 38 U.S.C.A. § 1310.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  A 
service-connected disability will be considered as the 
principal cause of death when such disability was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312.

A contributory cause of death is inherently one not related 
to the principal cause, but it contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular disease resulting in disability 
was incurred coincident with service, or if preexisting such 
service, was aggravated by service.  This may be accomplished 
by affirmatively showing inception or aggravation during 
service.  
38 C.F.R. § 3.303(a). 

Where a veteran who served for ninety days develops leukemia 
to a degree of 10 percent or more within one year from 
separation from service, service connection may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service. 38 C.F.R. 
§ 3.303(d).

Analysis

The appellant contends that the veteran developed leukemia as 
a result of exposure to radiation from X-rays and MRIs 
performed during the course of treatment for his service-
connected disabilities.  In the alternative, the appellant 
asserts that the veteran informed her prior to his death that 
he had been exposed to benzene during active duty, which 
precipitated the onset of his leukemia or caused him to 
develop leukemia.  

On the basis of the service medical records, in the absence 
of any clinical finding or diagnosis of leukemia, a cancer 
that affects the blood cells, or blood abnormality, leukemia 
was not affirmatively shown to have had onset during service.  
38 C.F.R. § 3.303(a).

After service, the record shows that in August 2003 the 
veteran died of leukemia, which was diagnosed as acute 
myelogenous leukemia in April 2003, more than 13 years after 
service and well beyond the one-year presumptive period for 
service connection for leukemia under 38 U.S.C.A. § 1137; 
38 C.F.R. §§3.307, 3.309.  

As the veteran's leukemia was diagnosed as acute myelogenous 
leukemia, and as acute means that the disease developed 
quickly as opposed to a chronic disease process, the 
provisions of 38 C.F.R. § 3.303(b), pertaining to a 
chronicity and continuity, do not apply. 

Although service connection may be granted for disability 
first shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service, 38 C.F.R. § 3.303(d), there is no 
medical evidence that relates acute myelogenous leukemia to 
service.  

And there is no medical evidence that any service-connected 
disability, singularly or collectively, was the immediate or 
underlying cause of death or that any service-connected 
disability, singularly or collectively, was etiologically 
related to the cause of death or that any service-connected 
disability, singularly or collectively, contributed 
substantially or materially to the cause of the veteran's 
death.  

As for the appellant's contentions that the veteran developed 
leukemia either as a result of exposure to radiation from X-
rays and MRIs or to benzene during service, where, as here, 
the determinative issue involves a question of medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim.  

The appellant as a layperson is not competent to offer an 
opinion on a medical diagnosis or on medical causation, and 
consequently her statements do not constitute favorable 
medical evidence to substantiate the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Also, there is no medical evidence that exposure to X-rays or 
MRIs is the type of radiation that is recognized as a risk 
factor for acute myelogenous leukemia and there is no 
evidence that the veteran was exposed to benzene during 
service. 

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim, as articulated above, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. 5107(b). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


